Case 8:20-cv-02005-TPB-AEP Document 76 Filed 12/10/20 Page 1 of 10 PageID 686




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

Carlos Raul Bello Nogueda,
                              Plaintiff,

v.                                                 Case No. 8:20-cv-02005-T-60AEP

Bob Gualtieri, et al.,
                        Defendants.
______________________________________


                               CASE MANAGEMENT REPORT
       The parties have agreed on the following dates and discovery plan pursuant

to Fed. R. Civ. P. 26(f) and Local Rule 3.05(c). Furthermore, the parties are in

agreement on all of the elements of this case management report other than the

identity of the mediator. See infra at 3 n.1.



                         DEADLINE OR EVENT                    AGREED DATE

 Mandatory Initial Disclosures (pursuant to Fed. R. Civ.    December 22, 2020
 P. 26(a)(1) as amended effective December 1, 2000)
 [Court recommends 30 days after CMR meeting]
 Certificate of Interested Persons and Corporate            November 22, 2020
 Disclosure Statement [Each party who has not
 previously filed must file immediately]
 Motions to Add Parties or to Amend Pleadings [Court        December 22, 2020
 recommends 1 - 2 months after CMR meeting]
 Disclosure of Expert Reports                               Plaintiff: October 1,
                                                            2021
 [Court recommends 1 - 2 months before discovery
 deadline to allow expert depositions]                      Defendant:
                                                            November 5, 2021
Case 8:20-cv-02005-TPB-AEP Document 76 Filed 12/10/20 Page 2 of 10 PageID 687




                   DEADLINE OR EVENT                              AGREED DATE
 Discovery Deadline                                             December 3, 2021

 [Court recommends 6 months before trial to allow time
 for dispositive motions to be filed and decided; all
 discovery must be commenced in time to be completed
 before this date]
 Dispositive Motions, Daubert, and Markman Motions              January 7, 2022

 [Court requires 5 months or more before trial term
 begins]
 Meeting In Person to Prepare Joint Final Pretrial              April 12, 2022
 Statement

 [10 days before Joint Final Pretrial Statement]
 Joint Final Pretrial Statement (Including a Single Set of      April 22, 2022
 Jointly-Proposed Jury Instructions and Verdict Form
 (with diskette), Voir Dire Questions, Witness Lists,
 Exhibit Lists with Objections on Approved Form)

 [Court recommends 6 weeks before Trial]
 All Other Motions Including Motions In Limine                  April 29, 2022

 [Court recommends 1 week before Final Pre-trial
 Conference]
 Final Pretrial Conference [As needed, the Court will set       TBD
 a date that is approximately 4 weeks before trial]


 Trial Briefs [Court recommends 2 weeks before Trial]           May 23, 2022
 Trial Term Begins                                              June 6, 2022

 [Local Rule 3.05 (c)(2)(E) sets goal of trial within 2 years
 of filing complaint in all Track Two cases; trial term must
 not be less than 4 months after dispositive motions
 deadline (unless filing of such motions is waived);
 district judge trial terms typically begin on Monday
 preceding the 1st day on the month; trials before
 magistrate judges will be set on a date certain after
 consultation with the parties]
 Estimated Length of Trial [trial days]                         10 days

                                           2
Case 8:20-cv-02005-TPB-AEP Document 76 Filed 12/10/20 Page 3 of 10 PageID 688




                            DEADLINE OR EVENT                                                  AGREED DATE
  Jury / Non-Jury                                                                          Jury
  Mediation Deadline: December 3, 2021                                                     December 3, 2021

  Mediator: The parties were unable to agree1


  [Absent arbitration, mediation is mandatory; Court
  recommends either 2 - 3 months after CMR meeting, or
  just after discovery deadline]
  All Parties Consent to Proceed Before Magistrate Judge                                   Yes____
                                                                                               No__X__

                                                                                           Likely to Agree in
                                                                                           Future _____




I.       Meeting of Parties in Person

         Lead counsel must meet in person and not by telephone absent an order permitting

otherwise. Counsel will meet in the Middle District of Florida, unless counsel agree on a

different location. Pursuant to Local Rule 3.05(c)(2)(B) or (c)(3)(A), 2 a meeting was conducted

remotely by email correspondence on November 19, 2020, and was attended by:

         Name                                                                Counsel for (if applicable)

Paul G. Rozelle, Esq.                                                       Bob Gualtieri, Col. Danzig, Capt.
                                                                            Napier, Sgt. Franjesevic, Sgt. Vieno,
                                                                            Ms. Holler, Cpl. Merritt, Dep.
                                                                            Moses, Dep. Cox, Dep. Berje, Ms.
                                                                            Widua, Ms. Hilery & Ms. Dixon

Kelly Vicari, Esq.                                                          Pinellas County

Rook Ringer, Esq.                                                           Plaintiff


          1
            Despite repeated attempts to confer on the issue, counsel for the plaintiff has failed to suggest or agree to any
mediator. The undersigned counsel recommended that the case be mediated by Peter Grilli, Esq. The undersigned counsel
request that the Court select a mediator for this case from the Middle District’s roster of certified mediators.
         2
             A copy of the Local Rules may be viewed at http://www.flmd.uscourts.gov.
                                                              3
Case 8:20-cv-02005-TPB-AEP Document 76 Filed 12/10/20 Page 4 of 10 PageID 689




II.       Pre-Discovery Initial Disclosures of Core Information

          Fed.R.Civ.P. 26(a)(1)(A) - (D) Disclosures

          Fed.R.Civ.P. 26, as amended effective December 1, 2000, provides that these disclosures

are mandatory in Track Two and Track Three cases, except as stipulated by the parties or

otherwise ordered by the Court (the amendment to Rule 26 supersedes Middle District of Florida

Local Rule 3.05, to the extent that Rule 3.05 opts out of the mandatory discovery requirements):

          The parties ____ have exchanged __X__ agree to exchange (check one) information

          described in Fed.R.Civ.P. 26(a)(1)(A) - (D) (check one)                  on X by December 22,

          2020.

          Below is a description of information disclosed or scheduled for disclosure, including

electronically stored information as further described in Section III below.

III.      Electronic Discovery

          The parties have discussed issues relating to disclosure or discovery of electronically

stored information (“ESI”), including Pre-Discovery Initial Disclosures of Core Information in

Section II above, and agree that (check one):

          _X__ No party anticipates the disclosure or discovery of ESI in this case;

          ___ One or more of the parties anticipate the disclosure or discovery of ESI in this case.

If disclosure or discovery of ESI is sought by any party from another party, then the following

issues shall be discussed:3

          A. The form or forms in which ESI should be produced.

          B. Nature and extent of the contemplated ESI disclosure and discovery, including

specification of the topics for such discovery and the time period for which discovery will be

sought.


          3
              See Generally: Rules Advisory Committee Notes to the 2006 Amendments to Rule 26 (f) and Rule 16.
                                                             4
Case 8:20-cv-02005-TPB-AEP Document 76 Filed 12/10/20 Page 5 of 10 PageID 690




       C. Whether the production of metadata is sought for any type of ESI, and if so, what

types of metadata.

       D. The various sources of ESI within a party’s control that should be searched for ESI,

and whether either party has relevant ESI that it contends is not reasonably accessible under Rule

26(b)(2)(B), and if so, the estimated burden or costs of retrieving and reviewing that information.

       E. The characteristics of the party’s information systems that may contain relevant ESI,

including, where appropriate, the identity of individuals with special knowledge of a party’s

computer systems.

       F. Any issues relating to preservation of discoverable ESI.

       G. Assertions of privilege or of protection as trial-preparation materials, including

whether the parties can facilitate discovery by agreeing on procedures and, if appropriate, an

Order under the Federal Rules of Evidence Rule 502. If the parties agree that a protective order

is needed, they shall attach a copy of the proposed order to the Case Management Report. The

parties should attempt to agree on protocols that minimize the risk of waiver. Any protective

order shall comply with Local Rule 1.09 and Section IV. F. below on Confidentiality

Agreements.

       H. Whether the discovery of ESI should be conducted in phases, limited, or focused

upon particular issues.

Please state if there are any areas of disagreement on these issues and, if so, summarize the

parties’ position on each: ________________________________________________________

____________________________________________________________________________

If there are disputed issues specified above, or elsewhere in this report, then (check one):

       ___ One or more of the parties requests that a preliminary pre-trial conference under Rule

16 be scheduled to discuss these issues and explore possible resolutions. Although this will be a

                                                  5
Case 8:20-cv-02005-TPB-AEP Document 76 Filed 12/10/20 Page 6 of 10 PageID 691




non-evidentiary hearing, if technical ESI issues are to be addressed, the parties are encouraged to

have their information technology experts with them at the hearing.

       If a preliminary pre-trial conference is requested, a motion shall also be filed

pursuant to Rule 16(a), Fed. R. Civ. P.

       _X__ All parties agree that a hearing is not needed at this time because they expect to be

able to promptly resolve these disputes without assistance of the Court.



IV.    Agreed Discovery Plan for Plaintiffs and Defendants

       A.      Certificate of Interested Persons and Corporate Disclosure Statement —

       This Court has previously ordered each party, governmental party, intervenor, non-party

movant, and Rule 69 garnishee to file and serve a Certificate of Interested Persons and Corporate

Disclosure Statement using a mandatory form. No party may seek discovery from any source

before filing and serving a Certificate of Interested Persons and Corporate Disclosure Statement.

A motion, memorandum, response, or other paper — including emergency motion — is subject

to being denied or stricken unless the filing party has previously filed and served its Certificate

of Interested Persons and Corporate Disclosure Statement. Any party who has not already filed

and served the required certificate is required to do so immediately.

       Every party that has appeared in this action to date has filed and served a Certificate of

Interested Persons and Corporate Disclosure Statement, which remains current:

_______ Yes            ___X___ No          Amended Certificate will be filed by

____________________ on or before                            (date).



       B.      Discovery Not Filed —

       The parties shall not file discovery materials with the Clerk except as provided in Local

                                                   6
Case 8:20-cv-02005-TPB-AEP Document 76 Filed 12/10/20 Page 7 of 10 PageID 692




Rule 3.03. The Court encourages the exchange of discovery requests on diskette. See Local Rule

3.03(e). The parties further agree as follows: N/A



       C.      Limits on Discovery —

       Absent leave of Court, the parties may take no more than ten depositions per side (not per

party). Fed.R.Civ.P. 30(a)(2)(A); Fed.R.Civ.P. 31(a)(2)(A). Absent leave of Court, the parties

may serve no more than twenty-five interrogatories, including sub-parts. Fed.R.Civ.P. 33(a).

Absent leave of Court or stipulation of the parties each deposition is limited to one day of seven

hours. Fed.R.Civ.P. 30(d)(2). The parties may agree by stipulation on other limits on discovery.

The Court will consider the parties’ agreed dates, deadlines, and other limits in entering the

scheduling order. Fed.R.Civ.P. 29. In addition to the deadlines in the above table, the parties have

agreed to further limit discovery as follows:

                       1.     Depositions



                       2.     Interrogatories



                       3.     Document Requests



                       4.     Requests to Admit



                       5.     Supplementation of Discovery



       D.      Discovery Deadline —

       Each party shall timely serve discovery requests so that the rules allow for a response prior

                                                  7
Case 8:20-cv-02005-TPB-AEP Document 76 Filed 12/10/20 Page 8 of 10 PageID 693




to the discovery deadline. The Court may deny as untimely all motions to compel filed after the

discovery deadline. In addition, the parties agree as follows:



       E.      Disclosure of Expert Testimony —

       On or before the dates set forth in the above table for the disclosure of expert reports, the

parties agree to fully comply with Fed.R.Civ.P. 26(a)(2) and 26(e). Expert testimony on direct

examination at trial will be limited to the opinions, basis, reasons, data, and other information

disclosed in the written expert report disclosed pursuant to this order. Failure to disclose such

information may result in the exclusion of all or part of the testimony of the expert witness. The

parties agree on the following additional matters pertaining to the disclosure of expert testimony:



       F.      Confidentiality Agreements —

       Whether documents filed in a case may be filed under seal is a separate issue from whether

the parties may agree that produced documents are confidential. The Court is a public forum, and

disfavors motions to file under seal. The Court will permit the parties to file documents under seal

only upon a finding of extraordinary circumstances and particularized need.          See Brown v.

Advantage Engineering, Inc., 960 F.2d 1013 (11th Cir. 1992); Wilson v. American Motors Corp.,

759 F.2d 1568 (11th Cir. 1985). A party seeking to file a document under seal must file a motion

to file under seal requesting such Court action, together with a memorandum of law in support.

The motion, whether granted or denied, will remain in the public record.

       The parties may reach their own agreement regarding the designation of materials as

“confidential.” There is no need for the Court to endorse the confidentiality agreement. The Court

discourages unnecessary stipulated motions for a protective order. The Court will enforce

appropriate stipulated and signed confidentiality agreements.       See Local Rule 4.15.       Each

                                                  8
Case 8:20-cv-02005-TPB-AEP Document 76 Filed 12/10/20 Page 9 of 10 PageID 694




confidentiality agreement or order shall provide, or shall be deemed to provide, that “no party shall

file a document under seal without first having obtained an order granting leave to file under seal

on a showing of particularized need.” With respect to confidentiality agreements, the parties agree

as follows: N/A



         G.    Other Matters Regarding Discovery —



V.       Settlement and Alternative Dispute Resolution.

               A.      Settlement —

                       The parties agree that settlement is

               _____ likely ___X___ unlikely                            (check one)

               The parties request a settlement conference before a United States Magistrate

Judge.

                yes ______     no____X____ likely to request in future _______



               B.      Arbitration —

               The Local Rules no longer designate cases for automatic arbitration, but the parties

may elect arbitration in any case. Do the parties agree to arbitrate?

         yes ______            no ___X___      likely to agree in future ______

         _______ Binding              ________Non-Binding



               C.      Mediation —

               Absent arbitration or a Court order to the contrary, the parties in every case will

participate in Court-annexed mediation as detailed in Chapter Nine of the Court’s Local Rules.

                                                  9
Case 8:20-cv-02005-TPB-AEP Document 76 Filed 12/10/20 Page 10 of 10 PageID 695




 The parties have agreed on a mediator from the Court’s approved list of mediators as set forth in

 the table above, and have agreed to the date stated in the table above as the last date for mediation.

 The list of mediators is available from the Clerk, and is posted on the Court’s web site at

 http://www.flmd.uscourts.gov.

                D.      Other Alternative Dispute Resolution —

        The parties intend to pursue the following other methods of alternative dispute resolution:

 Date: December 10, 2020

 Signature of Counsel (with information required by Local Rule 1.05(d)) and Signature of
 Unrepresented Parties.


                                                         /s/ Paul G. Rozelle
                                                        Paul G. Rozelle, FBN: 75948
                                                        Senior Associate Counsel
                                                        10750 Ulmerton Road
                                                        Largo, FL 33778
                                                        Telephone: (727) 582-6274
                                                        Facsimile: (727) 582-6459
                                                        prozelle@pcsonet.com
                                                        amarcott1@pcsonet.com
                                                        Attorney for Sheriff Gualtieri, Col.
                                                        Danzig, Capt. Napier, Sgt. Franjesevic,
                                                        Sgt. Vieno, Ms. Holler, Cpl. Merritt,
                                                        Dep. Moses, Dep. Cox, Dep. Berje, Ms.
                                                        Widua, Ms. Hilery & Ms. Dixon

                                                        /s/ KELLY L. VICARI_____
                                                        KELLY L. VICARI
                                                        FBN 88704 / SPN 03325558
                                                        Senior Assistant County Attorney
                                                        Pinellas County Attorney’s Office
                                                        315 Court Street, Sixth Floor
                                                        Clearwater, Florida 33756
                                                        Phone: (727) 464-3354
                                                        Fax: (727) 464-4147
                                                        kvicari@pinellascounty.org
                                                        eservice@pinellascounty.org
                                                        Attorney for Defendant Pinellas County

                                                   10
